Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group II Claims 6-14 in the reply filed on June 22, 2022 is acknowledged.  However, search and consideration of the elected method in light of the slightly different non-elected method has deemed the restriction requirement made by the previous Examiner unnecessary.  Similarly, the species election is the also unnecessary.  Both requirements are hereby withdrawn.  Claims 1-14 are pending.
	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


or

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kasai (U.S. 4,798,691).
Kasai teaches in Example 2 a mixture of 2-hydroxyethyl methacrylate, divinyl benzene, n-butyl acrylate, styrene and benzene added to a mixture of water, sodium lauryl sulfate, polyoxythylene nonylphenyl ether and a seed particle dispersion of polystyrene particles with absorbed octanoyl peroxide on the surface.  The amount of crosslinker per 100 parts of the monomers and crosslinkers as recited is 20/50 or 40/100 when scaled to 100 parts as recited.  This anticipates, or in the alternative meets, the 25 to 59 parts of crosslinker per 100 parts of monomer and crosslinker of Claim 6.
The 2-hydroxyethyl methacrylate is a hydrophilic monomer as taught by Kasai in Column 1 lines 37-50.  This anticipates, or in the alternative meets, the hydrophilic monomer of Claim 6.
The n-butyl acrylate and styrene anticipate, or in the alternative meets, the monovinyl monomer of Claim 6.  Additionally, methacrylate, acrylic acid and methacrylic acid are taught as other possible monomers in Column 3 lines 35-50 which makes Kasai sufficiently specific to anticipate, or in the alternative obvious to meet, Claim 7.
The divinyl benzene is a crosslinker by virtue of its two vinyl groups and Column 3 lines 5-15.  This anticipates, or in the alternative meets, the crosslinker monomer of Claim 6.
 Benzene anticipates or in the alternative meets the hydrocarbon solvent of Claim 6 and also Claim 10 as benzene is taught by Applicant to have the recited permittivity of Claim 10. (¶[0043] as-filed specification).  Benzene is 6 carbons which anticipates or in the alternative meets the limitation of Claim 11.  The benzene is used in 100 g / 50 parts of the monomer mixture which anticipates or in the alternative meets the limitation of Claim 12.
  Octanoyl peroxide is taught to be a lipophilic substance in Column 5 lines 45-50 on the surface of the polystyrene particles but does not appear in the list of oil-soluble polymerization initiators in Column 7 lines 65-67.  3,5,5,-trimethylhexanoyl peroxide is also taught as a lipophilic substance in the above Column 5 section and is also missing from the Column 7 oil-soluble polymerization initiators.  However, in Example 1, 3,5,5,-trimethylhexanoyl peroxide is taught as a polymerization initiator.  Considering octanoyl peroxide comprises a peroxide functionality and is only a few carbon atoms (C16 vs C24) and is considered a lipophilic (lipo = oil/fat) and is the only compound that could initiate polymerization in Example 2, one of ordinary skill in the art is reasonably suggested by the above that the octanoyl peroxide must be an oil-soluble polymerization initiator.  This anticipates, or in the alternative meets, the oil soluble polymerization initiator of Claim 6.
The sodium lauryl sulfate and/or the polyoxythylene nonylphenyl ether anticipates or in the alternative meets the suspension stabilizer of Claim 6.
The 400 g of water anticipates or in the alternative meets the limitation of the aqueous medium of Claim 6.
Column 10 lines 4-15 teach the above components are added to form a mixture which anticipates or in the alternative meets the liquid mixture preparation step of Claim 6. 
The above compounds are stirred at 40 oC for 2 hours in Example 2 to make the above substances absorb into the seed polymer particles (octanoyl peroxide coated polystyrene particles).  Kasai teaches the polymerization is a suspension polymerization carried out in finely dispersed oil droplets. (Column 7 lines 4-15).  Therefore, one of ordinary skill in the art is reasonably suggested the above mix to absorb the above components on the seed particles produces monomer droplets containing the hydrocarbon solvent (benzene) dispersed in the aqueous medium (water with suspension stabilizer components).  This anticipates or in the alternative meets the limitation of the suspension treatment step of Claim 6.
Polymerization is then carried out to produce polymer particles. (Column 10 lines 20-35)  Kasai teaches benzene is later removed from the polymer particles with a vacuum drier.  (Column 10 lines 30-35)  Kasai also teaches in the abstract these particles have oily substance in them which can be removed. Therefore, this portion of the method of Kasai anticipates or in the alternative meets the polymerization step of Claim 6.
Kasai does not explicitly teach the particles in Example 2 are separated from the aqueous media (water) and then vacuum dried to produce the hollow particles.  However, Kasai teaches in Column 8 lines 34-40 that the replacement of the oily substance is done separating the particles from water and drying.  Example 42 teaches inventive particles being filtered off (from the aqueous polymerization emulsion medium) and then dried under reduced pressure. Therefore, one of ordinary skill in the art can at once envisage the particles of Example 2 been separated or filtered off from the water and then vacuum dried to remove the benzene.
Alternatively, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Kasai such that the produced particles are removed from the water polymerization medium first via filtration then vacuum dried or under reduced pressure because Kasai teaches such water removal in Column 8 lines 35-40 and exemplifies this above filtration and reduced pressure drying in Example 42.  This anticipates or in the alternative meets the solid-liquid separation step of Claim 6 and also the filtration of Claim 8.
The vacuum drying falls under reduced pressure treatment taught by Applicant in ¶[0085]-¶[0087] as anticipating or in the alternative meeting the removal of hydrocarbon solvent in a gaseous atmosphere step of Claim 6 especially in light of the benzene removal of the particles specifically taught by Kasai in the example.  The resulting particles are 2.7 microns which anticipate or in the alternative meet the limitation of Claim 13 as Kasai produces this size by using optical/electron microscope images to measure and count the number of particles to determine the average as opposed to a volume or other type of light scattering measurement technique. (See optical microscope references throughout the examples).
Regarding Claim 9, note the claim simply states the mixing an oil phase of monovinyl/hydrophilic monomer, oil-soluble polymerization initiator and hydrocarbon solvent.  This claim does not exclude other substances and an oil phase is produced (the droplets of acrylates, benzene, styrene and octanoyl peroxide coated polystyrene), especially considering the oil droplets formed during the mixing are in essence oil phases mixed in the aqueous phase.  Therefore, the mixing an oil phase step of Claim 9 is anticipate or in the alternative met by Kasai.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai (U.S. 4,798,691).
Kasai is applied as above under §102/§103.
Kasai does not teach or suggest the specific void ratio of the particles of Example 2.
In Column 8 lines 33-42, Kasai teaches the ratio of outer to inner diameter in the hollow particles is 25% to 75%.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention Kasai such that the ratio (or void ratio) of the produced particles of Example 2 was from 25% to 75%.  This overlaps the range of Claim 14 rendering it obvious.
One of ordinary skill in the art would have been motivated to work to 70 % ratio because a similar suspension polymerization system to Example 2 (Example 6 with 45 parts DVB / 100 parts of monomer) has a 70 % ratio in Table 1.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Allowable Subject Matter
Claims 1-5 are allowed.  The closest prior art is Kasai (U.S. 4,798,691) which teaches the method of Claim 1 but for the use of both an oily substance and hydrocarbon solvent. Kasai teaches both fat/fatty oils and hydrocarbon solvents in Column 6 lines 14-30.  Kasai does not teach or suggest that both may be used, however, and there is no example that exemplifies using both.  Therefore, one of ordinary skill in the art is reasonably suggested only one or the other type of oily substance may be used which would only allow someone practicing Kasai to arrive at the claimed invention by using hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/            Primary Examiner, Art Unit 1759